Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2003

McCurdy v. Dodd
Precedential or Non-Precedential: Precedential

Docket No. 02-2708




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"McCurdy v. Dodd" (2003). 2003 Decisions. Paper 10.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/10


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                            PRECEDENTIAL

                                 Filed December 17, 2003

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT


                      No. 02-2708


                   BOBBY McCURDY,
                                  Appellant,
                            v.
KIRK DODD, Badge No. 1762 Individually and as a police
      officer for the Philadelphia Police Department;
CHRISTOPHER DiPASQUALE, Badge No. 4971 Individually
    and as a police officer for the Philadelphia Police
     Department; JOHN MOUZON, Badge No. 5293
 Individually and as a police officer for the Philadelphia
  Police Department; DAVE THOMAS, Badge No. 1762
 Individually and as a police officer for the Philadelphia
 Police Department; SCOTT WALLACE, Badge No. 3434
 Individually and as a police officer for the Philadelphia
       Police Department; CITY OF PHILADELPHIA,
                                  Appellees.


CITY OF HARRISBURG; CITY OF PITTSBURGH; CITY OF
           NEWARK; CITY OF CAMDEN,
                                  Amici-Appellees

     On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
District Court Judge: The Honorable Clifford Scott Green
                      (99-CV-5742)
                         2



              Argued on July 23, 2003
BEFORE: ALITO, FUENTES, and BECKER, Circuit Judges

         (Opinion filed: December 17, 2003)

                  Richard A. McDaniel (argued)
                  Suite 1910
                  1616 Walnut Street
                  Philadelphia, PA 19103
                    Attorney for Appellant
                  Jane L. Istvan (argued)
                  City of Philadelphia
                  Law Department
                  1515 Arch Street
                  One Parkway
                  Philadelphia, PA 19102
                    Attorney for Appellees Kirk Dodd,
                    John Mouzon, Dave Thomas,
                    Scott Wallace and the City of
                    Philadelphia
                  Richard G. Tuttle (argued)
                  Kolansky, Tuttle, & Rocco
                  1429 Walnut Street
                  Suite 1300
                  Philadelphia, PA 19102
                    Attorney for Appellee
                    Christopher DiPasquale
                  Sarah E. Ricks
                  Rutgers University School of Law
                  217 North Fifth Street
                  Camden, NJ 08102
                    Attorney for Amici-
                    Appellees
                             3



                OPINION OF THE COURT

FUENTES, Circuit Judge:
  This controversy arises out of the tragic and fatal
shooting of Donta Dawson (“Dawson” or the “decedent”) in
an encounter with officers of the Philadelphia Police
Department. Dawson’s biological father, Bobby McCurdy
(“McCurdy”), appeals the grant of summary judgment in
favor of the defendants as to McCurdy’s sole remaining
claim from an action brought pursuant to 42 U.S.C. § 1983.
McCurdy invoked the Due Process Clause of the Fourteenth
Amendment and asserted that defendants had violated his
parental liberty interest in the companionship of his
independent adult son.
   The District Court granted summary judgment on the
ground that McCurdy was precluded from bringing his
§ 1983 action after he had entered into an agreement with
Dawson’s mother to share the proceeds from her settlement
of a prior civil action against the same defendants here. We
find, however, that there is a controlling, threshold issue
which obviates the need to address preclusion: that is,
whether McCurdy has adequately asserted the violation of
a cognizable constitutional right. Because the Due Process
Clause does not protect the interest of a parent in the
companionship of his or her independent adult child, we
will affirm the judgment of the District Court.

                             I.

                            A.
   On the night of October 1, 1998, Donta Dawson was
sitting alone in a parked car, with the engine running, on
12th Street near Glenwood Avenue in Philadelphia. The
headlights and interior lights were on, and the radio was
audible. Philadelphia Police officers Kirk Dodd and
Christopher DiPasquale spotted Dawson’s vehicle and
pulled up alongside it. Officer Dodd inquired why Dawson
was parked on the street and whether he needed any
                                    4


assistance. According to the officers, Dawson looked at
them and then looked away without responding.
  Officer Dodd exited the patrol car and approached
Dawson on the driver’s side of the car. He asked Dawson
again whether he needed help. Dawson looked at Officer
Dodd, shrugged his shoulders, and turned away. The
encounter rapidly escalated from there. The officers
demanded that Dawson raise his hands, at times yelling
obscenities to emphasize their point. Dawson did not
respond. Officer DiPasquale drew his weapon and
positioned himself by the hood of the patrol car.
   While holding down Dawson’s left arm, officer Dodd
reached in and removed the key from the ignition. He then
drew his weapon and pointed it directly at Dawson.
Repeated demands to show his hands were met with
Dawson’s silence. Officer Dodd then attempted to pull
Dawson’s left arm up without success. As he retreated, he
told officer DiPasquale that Dawson had a gun.
   After further demands that he raise his hands, Dawson
finally began to move his left arm. Officer DiPasquale then
fired his weapon, fatally shooting Dawson in the head. A
subsequent investigation revealed that Dawson was
unarmed.
  Although the familial relationships between the decedent
and his parents are important to this case, the factual
record is disturbingly incomplete in material respects.1
Dawson was the son of Cynthia Dawson and Bobby
McCurdy. McCurdy and Cynthia Dawson apparently never
married. It also appears as if Ms. Dawson raised her son as

1. According to defendants, these gaps in the factual record are directly
attributable to McCurdy’s failure to respond to their Requests for
Admission, served on two separate occasions. See Brief of Appellees Kirk
Dodd, John Mouzon, Dave Thomas, Scott Wallace and the City of
Philadelphia, at 7 n.1. Because of McCurdy’s failure to do so, the
defendants contend that the factual assertions in the Requests should be
deemed admitted. See id. (citing McNeil v. AT&T Universal Card, 192
F.R.D. 492, 494 (E.D. Pa. 2000)). The District Court did not reach this
issue, and we find it unnecessary to do so here. Nevertheless, our factual
recitation is based in part on reasonable inferences drawn from the
supporting documents, including the Requests for Admission.
                                    5


a single mother. McCurdy did not provide any meaningful
financial support to the decedent.2 The defendants’
assertion that McCurdy never listed his son as a dependent
on his income tax returns was not contested. It is unclear
whether McCurdy ever resided with his biological son and
whether he performed any parental duties during Dawson’s
youth.
  Some aspects of the familial relationships, however, are
undisputed. In the years before his death, Dawson had
minimal contact with his father because McCurdy had been
incarcerated since 1996. At the time of the shooting,
Dawson was nineteen years old. App. at 11. There is no
dispute that Dawson was an independent adult, single and
without any children of his own.

                                    B.
   Prior to the District Court’s summary judgment
disposition, there were a number of other proceedings that
relate to the present appeal. Approximately six months after
Dawson’s fatal encounter with the police, Cynthia Dawson,
on her own behalf and as administratrix of her son’s estate,
filed a civil action in state court against the City of
Philadelphia and several officers of the Philadelphia Police
Department, including officers Dodd and DiPasquale. She
asserted six causes of action. The first three alleged
violations of Dawson’s civil rights. The fifth and sixth
causes of action, also on behalf of Dawson, were brought
pursuant to the Pennsylvania survival and wrongful death
statutes, respectively. See 42 Pa. Cons. Stat. Ann. §§ 8301,
8302. Her fourth cause of action, however, asserted the

2. At oral argument, we gave McCurdy’s counsel ample opportunity to
bring to our attention specific facts relating to the nature of the father-
son relationship, but he was unable to provide any information that
would dispute the defendants’ contention that McCurdy failed to play a
substantial role in raising Dawson. Counsel stated on the record that
McCurdy once sent a nominal sum of money to Dawson, which McCurdy
received from the settlement of a civil action that he brought while
incarcerated. No verification of this one-time payment, or any other
indications that McCurdy was a substantial father figure to Dawson,
appears in the appellate record.
                                   6


violation of her own constitutional rights for the loss of
companionship of her son. At the outset, McCurdy was not
a party to this action.
   The defendants removed Ms. Dawson’s action to federal
court. Upon the filing of answers, the defendants settled the
matter for a total of $712,500. On July 28, 1999, Ms.
Dawson executed an agreement, releasing the defendants
from all claims arising out of the death of her son. Ms.
Dawson then filed a petition for leave to settle the action
and requested an order approving her proposed distribution
of the settlement proceeds.3 The District Court granted Ms.
Dawson’s petition in part, permitted the settlement of the
action and the payment of attorneys’ fees and costs, but
denied her request to determine an appropriate distribution
of the settlement proceeds. The denial of the distribution
plan was entered without prejudice to the filing of an
application in state court for approval of the plan.
   Ms. Dawson filed a petition for approval of the
distribution plan in state court in August 1999. In her
petition and supporting memorandum, Ms. Dawson
contended that McCurdy had forfeited any right or interest
in the settlement proceeds because, among other things, he
failed to perform any parental functions or to provide any
financial support. Shortly thereafter, McCurdy filed an
unsigned objection to Ms. Dawson’s petition and a similarly
unsigned memorandum of law in support of his objections.
   While the distribution of the settlement proceeds was
pending, McCurdy filed his own separate action in state
court, which commenced the proceedings at issue in this
appeal. McCurdy’s complaint, filed on October 26, 1999,
was substantially similar to Ms. Dawson’s complaint. The
first three causes of action alleged violations of Dawson’s
civil rights. His fourth cause of action was almost identical
to Ms. Dawson’s, except that it asserted a violation of

3. Ms. Dawson’s proposal called for the following distribution of
proceeds: $450,000 to Ms. Dawson, individually, for the violation of her
constitutional rights; $23,412 to Ms. Dawson as sole beneficiary of the
wrongful death action; $23,412 to the estate of Donta Dawson in
settlement of the survival claim; $213,750 in attorneys’ fees; and $1,925
in costs.
                             7


McCurdy’s own constitutional       rights   for   the   loss   of
companionship of his son.
  The defendants removed McCurdy’s action to the District
Court on November 18, 1999 and promptly filed motions to
dismiss. The District Court granted the motions to dismiss
the first three causes of action. The Court held that Ms.
Dawson, as administratrix of her son’s estate, was the only
proper party to bring claims on behalf of the decedent. See
McCurdy v. Dodd, No. 99-CV-5742, 2000 WL 250223 (E.D.
Pa. Feb. 28, 2000), at *2. The Court denied, however, the
motion to dismiss the fourth cause of action for the
deprivation of McCurdy’s constitutional rights. In pertinent
part, the Court held that “[o]ur Court of Appeals has held
that a parent whose child has died as a result of unlawful
state action may, in certain circumstances, maintain an
action under section 1983 for the deprivation of his liberty
interest in parenthood.” Id. (citing Estate of Bailey by Oare
v. York County, 768 F.2d 503, 509 n.7 (3d Cir. 1985)
(hereinafter “Bailey”)). Having determined that McCurdy
could continue with his Due Process claim based on the
loss of companionship of his adult child, the Court directed
the parties to proceed with discovery as to McCurdy’s sole
remaining claim.
   Meanwhile, the Court of Common Pleas of Philadelphia,
Orphan’s Court Division, scheduled a hearing with regard
to Ms. Dawson’s petition to approve her distribution plan.
After the hearing, Ms. Dawson and McCurdy agreed to
settle their dispute as to the proper allocation of the
settlement proceeds arising out of Ms. Dawson’s civil
action. Therefore, on July 11, 2000, the court entered a
decree approving a modified distribution plan reflecting the
agreement reached between Dawson’s parents. Specifically,
Ms. Dawson was awarded $256,000 for her individual
constitutional claim. The balance of the proceeds, derived
from Ms. Dawson’s wrongful death claim, was allocated to
Dawson’s estate, which both parents were entitled to share
in equal portions pursuant to statute. Thus, McCurdy and
Ms. Dawson were awarded $123,154 each. Consistent with
the decree, McCurdy then executed an agreement with Ms.
Dawson, releasing her and the estate from all claims arising
out of Dawson’s death.
                                  8


   Based on these events, the defendants in McCurdy’s
action filed motions in the District Court for summary
judgment. Among other things, the defendants argued that
McCurdy’s acceptance of his statutory share of the estate
proceeds and his settlement of the dispute with Ms.
Dawson precluded his constitutional claim in the District
Court action. In addition, the defendants contended that
McCurdy lacked standing to bring his fourth cause of
action because there was no recognized constitutional right
of parents to the companionship of their independent adult
children. The District Court agreed that McCurdy’s
constitutional claim was precluded. It held that “Plaintiff [ ]
accepted part of the funds attributed to the Wrongful Death
Action, and executed a release. The claims Plaintiff pursues
in the instant action for ‘familial companionship’ are the
same as the claims brought by Ms. Dawson . . . . Therefore,
in partaking of those funds, Plaintiff ’s instant claims have
been satisfied, and must be dismissed.” McCurdy v. Dodd,
No. 99-CV-5742, 2002 WL 1019004 (E.D. Pa. May 20,
2002), at *3. The Court did not address the defendants’
renewed argument that the Constitution does not protect
the interest of parents in the companionship of their adult
children. McCurdy’s appeal followed, and the defendants
now urge us to consider the novel constitutional question.4

                                  II.
  The District Court had jurisdiction over the underlying
action pursuant to 28 U.S.C. §§ 1331 and 1343. We have
jurisdiction to review the final order of the District Court
pursuant to 28 U.S.C. § 1291. Our review of a grant of
summary judgment is plenary. See Curley v. Klem, 298
F.3d 271, 276 (3d Cir. 2002).

4. The cities of Newark, Camden, Harrisburg and Pittsburgh have filed a
joint amicus brief urging us to do the same.
                              9


                             III.

                              A.
   In his sole remaining claim, McCurdy alleges that, as a
parent, he has a liberty interest protected by the Due
Process Clause of the Fourteenth Amendment in the
companionship of his son. According to McCurdy, when
officer DiPasquale shot and killed Dawson, the defendants
violated his parental rights. He seeks to hold the
defendants liable for this purported violation pursuant to
42 U.S.C. §§ 1983 and 1988.
   Section 1983, enacted as part of the Civil Rights Act of
1871, establishes “a federal remedy against a person who,
acting under color of state law, deprives another of
constitutional rights.” City of Newport v. Fact Concerts, Inc.,
453 U.S. 247, 258 (1981) (citation omitted). In Wyatt v.
Cole, the Supreme Court stated that the “purpose of § 1983
is to deter state actors from using the badge of their
authority to deprive individuals of their federally
guaranteed rights and to provide relief to victims if such
deterrence fails.” 504 U.S. 158, 161 (1992) (citation
omitted). While § 1983 establishes the statutory vehicle for
liability for constitutional violations, the Due Process
Clause “provides heightened protection against government
interference with certain fundamental rights and liberty
interests.” Washington v. Glucksberg, 521 U.S. 702, 720
(1997); see also id. at 719 (“The Due Process Clause
guarantees more than fair process, and the ‘liberty’ it
protects includes more than the absence of physical
restraint”) (citations omitted).
   Although we are mindful of the broad remedial purposes
of § 1983, we must also recognize that, in § 1983 cases
grounded on alleged parental liberty interests, we are
venturing into the murky area of unenumerated
constitutional rights. See Troxel v. Granville, 530 U.S. 57,
92 (2000) (Scalia, J., dissenting). For this reason, where
liberty interests are asserted as a basis for liability
pursuant to § 1983, courts have consistently undertaken a
threshold inquiry at the onset of litigation: “First, courts
must address the threshold issue in any action brought
                              10


under § 1983: ‘whether the plaintiff has alleged the
deprivation of an actual constitutional right at all.’ ” Butera
v. District of Columbia, 235 F.3d 637, 646 (D.C. Cir. 2001)
(quoting Wilson v. Layne, 526 U.S. 603, 609 (1999)); see
also Conn v. Gabbert, 526 U.S. 286, 290 (1999). The
purpose of the initial inquiry is to streamline the process of
reasoned decisionmaking. “[B]y establishing a threshold
requirement—that a challenged state action implicate a
fundamental right—before requiring more than a
reasonable relation to a legitimate state interest to justify
the action, it avoids the need for complex balancing of
competing interests in every case.” Glucksberg, 521 U.S. at
722.
   This threshold inquiry requires us to identify the alleged
due process right at issue carefully and precisely. See id. at
721; see also Boyanowski v. Capital Area Intermediate Unit,
215 F.3d 396, 400 (3d Cir. 2000) (“The doctrine of judicial
self-restraint requires us to exercise the utmost care
whenever we are asked to break new ground in this field”)
(internal quotation marks and citations omitted). The
contours of legal concepts such as liberty interests and
fundamental rights are amorphous and indistinct;
therefore, we have cautioned that “[a]ddressing the
substantive due process claim . . . requires scrupulous
attention to the guideposts that have previously been
established.” Id. at 400. As the Supreme Court noted in
Glucksberg: “By extending constitutional protection to an
asserted right or liberty interest, we, to a great extent, place
the matter outside the arena of public debate and
legislative action. We must therefore exercise the utmost
care . . . lest the liberty protected by the Due Process
Clause be subtly transformed into the policy preferences of
the Members of this Court.” 521 U.S. at 720 (internal
quotation marks and citations omitted).
  It is by now well-settled that the Due Process Clause
protects certain narrowly defined fundamental rights of
parents in their relationships with their children. There are
substantive and procedural components to parental liberty
interests. In Troxel, the Supreme Court addressed the
constitutionality of a Washington state statute which
permitted “any person” to petition a court for visitation
                              11


rights “at any time,” when such visitation would “serve the
best interest of the child.” 530 U.S. at 60. In that dispute,
the Washington Superior Court had granted visitation
rights to the grandparents of two minor children in a
manner contrary to the wishes of the children’s mother. Id.
at 61. The Supreme Court held the statute unconstitutional
as applied in that case because it violated the mother’s
substantive due process rights. Id. at 72. In so doing, the
Court observed that the “liberty interest at issue in this
case—the interest of parents in the care, custody, and
control of their children—is perhaps the oldest of the
fundamental liberty interests recognized by this Court.” Id.
at 65. The Court elaborated that the essence of the liberty
interest was the right of parents to “make decisions”
concerning the rearing of their children. Id. at 66; see also
Valdivieso Ortiz v. Burgos, 807 F.2d 6, 8 (1st Cir. 1986)
(“The emphasis in these cases on choice suggests that the
right is one of preemption; rather than an absolute right to
a certain family relationship, family members have the
right, when confronted with the state’s attempt to make
choices for them, to choose for themselves”) (emphasis in
original).
   The plurality in Troxel relied on a line of cases which
recognized the due process right of parents to make critical
decisions about the upbringing of their children. See id. at
65 (citing Meyer v. Nebraska, 262 U.S. 390, 399-401 (1923)
(holding that the Due Process Clause protects the right of
parents to “establish a home and bring up children” and “to
control the education of their own”); Pierce v. Society of
Sisters, 268 U.S. 510, 534-35 (1925) (referring to the right
“to direct the upbringing and education of children under
their control”); Prince v. Massachusetts, 321 U.S. 158, 166
(1944) (recognizing a parental liberty interest in the
“custody, care and nurture of the child”)).
   In Bailey, we also recognized a “cognizable liberty interest
in preserving the life and physical safety of [a minor child]
. . . a right that logically extends from [a parent’s]
recognized liberty interest in the custody of his children
and the maintenance and integrity of the family.” 768 F.2d
at 509 n.7. In Bailey, the biological father of a five-year-old
girl brought suit under § 1983 when the York County
                              12


Children and Youth Services returned his daughter to the
custody of her mother. Id. at 505. The young girl died a
month later from injuries inflicted on her by her mother
and her mother’s “paramour.” Id. Supreme Court and Third
Circuit precedents are clear in one respect: the cases
extending liberty interests of parents under the Due
Process Clause focus on relationships with minor children.
   Some cases involving due process rights of parents have
a procedural component as well. In Stanley v. Illinois, the
Supreme Court invalidated an Illinois statute which
presumptively treated unwed fathers as unfit parents,
without an individualized hearing. 405 U.S. 645, 646, 656-
57 (1972). In that case, the father’s liberty interest was
defined as “the interest of a parent in the companionship,
care, custody, and management of his or her children.” Id.
at 651 (emphasis added). The procedural component of
parental due process rights, therefore, requires rigorous
adherence to procedural safeguards anytime the state seeks
to alter, terminate, or suspend a parent’s right to the
custody of his minor children. See id. at 656-57; see also
Burgos, 807 F.2d at 8. Although the Court in Stanley
referred to a parent’s interest in the “companionship” of his
children, they did not indicate that it intended to depart
from the framework established in the substantive due
process cases, which limited the parental liberty interest to
decisionmaking regarding the care, custody, and control of
minor children. See Butera, 235 F.3d at 655.
  In addition to these guideposts, we also note that the
Due Process Clause does not condemn every conceivable
state action that affects a fundamental right in any way. In
Daniels v. Williams, the Supreme Court made it clear that
the “Due Process Clause is simply not implicated by a
negligent act of an official causing unintended loss of or
injury to life, liberty, or property.” 474 U.S. 327, 328 (1986)
(emphasis in original). The Court went on to explain that
the due process guarantee has historically been applied
only to “deliberate decisions of government officials to
deprive a person of life, liberty, or property.” Id. at 331
(emphasis in original). In the context of parental liberty
interests, this limitation means that the Due Process
Clause only protects against deliberate violations of a
                                   13


parent’s fundamental rights—that is, where the state action
at issue was specifically aimed at interfering with protected
aspects of the parent-child relationship. See Burgos, 807
F.2d at 8 (“But we think it significant that the Supreme
Court has protected the parent only when the government
directly acts to sever or otherwise affect his or her legal
relationship with a child. The Court has never held that
governmental action that affects the parental relationship
only incidentally—as in this case—is susceptible to
challenge for a violation of due process”).

                                   B.
   With these guiding principles in mind, we turn to the
specific due process right which McCurdy asserts here. He
claims that, as a father, he has a protected liberty interest
in the companionship, care, and affection of his
independent adult son. Defined as such, there are a
number of problems immediately apparent with McCurdy’s
purported due process right. First, the Supreme Court has
never considered whether parental liberty interests extend
to the companionship of independent adult children.5 As we
noted above, the Court’s parental liberty cases have
exclusively dealt with the right to make critical child-
rearing decisions concerning the care, custody, and control
of minors. See Troxel, 530 U.S. at 66. Second, despite
McCurdy’s attempt to characterize his due process right as
settled law in this Circuit, we have never recognized a
parental liberty interest as broad as the one McCurdy
proposes. His reliance on Bailey is misplaced. 768 F.2d at
509 n.7. As we noted, Bailey concerned a father’s liberty
interest in “preserving the life and physical safety” of his
five-year-old daughter. Id. at 505, 509 n.7. Thus, Bailey
must be understood as consistent with and derived from
the existing Supreme Court precedents establishing a

5. On two occasions, the Court granted review in cases where the issue
might have arisen, but subsequently dismissed certiorari as
improvidently granted. See Espinoza v. O’Dell, 633 P.2d 455 (Colo.), cert.
granted, 454 U.S. 1122 (1981), cert. dismissed, 456 U.S. 430 (1982);
Jones v. Hildebrant, 550 P.2d 339 (Colo. 1976), cert. granted, 429 U.S.
106, cert. dismissed, 432 U.S. 183 (1977).
                                    14


parental interest in the care, custody, and control of minor
children, not as supporting the leap McCurdy seeks to make.6
   Third, we note that the Courts of Appeals are divided on
the issue of whether the Due Process Clause protects a
parent’s right to the companionship of his or her adult son.
McCurdy correctly observes that the Courts of Appeals for
the Seventh and Tenth Circuits have recognized the
parental liberty interest he asserts here. See Bell v. City of
Milwaukee, 746 F.2d 1205, 1244-45 (7th Cir. 1984); Trujillo
v. Board of County Comm’rs of Santa Fe County, 768 F.2d
1186, 1189 (10th Cir. 1985). Nevertheless, the Courts of
Appeals for the District of Columbia and First Circuits have
held that due process protections do not extend to a
parent’s liberty interest in the relationship with his or her
adult child. See Butera, 235 F.3d at 655-56; Burgos, 807
F.2d at 8-9.
  Given the guideposts to which we must pay strict
adherence, we believe that, for several reasons, a broad
expansion of due process protections to encompass
McCurdy’s proposed definition is unwarranted in this case.
First, we return once more to the parental liberty interest
as defined by the Supreme Court. That interest concerns
the right of parents to make critical child-rearing decisions

6. In fact, in two decisions after Bailey, we were presented with the issue
but declined to rule upon it. See Schieber v. City of Philadelphia, 320
F.3d 409, 423 n.6 (3d Cir. 2003) (“I also express no view on whether the
Schiebers, as parents, had a liberty interest in the continued
companionship of their adult, emancipated child”); Freedman v. City of
Allentown, 853 F.2d 1111, 1117 n.5 (3d Cir. 1988) (“In light of our
disposition, we do not reach the issue of whether parents of an adult
decedent may maintain a section 1983 claim”).
  We recognize, however, that a number of district courts in our Circuit
have misinterpreted Bailey to mean that parental liberty interests in fact
extend to the companionship of independent adult children. See, e.g.,
Estate of Cooper By and Through Cooper v. Leamer, 705 F. Supp. 1081,
1087 (M.D. Pa. 1989); Agresta v. Sambor, 687 F. Supp. 162, 162-64
(E.D. Pa. 1988). The prevalence of this misinterpretation is evident in the
District Court’s decision on the defendants’ motions to dismiss the
complaint, where the Court held that McCurdy has a protected liberty
interest in the companionship of his son. McCurdy, 2000 WL 250223, at
*2.
                             15


concerning the care, custody, and control of minors. Troxel,
530 U.S. at 66. So defined, this fundamental right cannot
exist indefinitely. By its very definition, it must cease to
exist at the point at which a child begins to assume that
critical decisionmaking responsibility for himself or herself.
We recognize that the Due Process Clause is not a rigid
phrase, fixed in time and substance. In Bell, the Seventh
Circuit was “unpersuaded that a constitutional line based
solely on the age of the child should be drawn.” 746 F.2d
at 1245. Although we share some of the Bell court’s
concerns, we believe that the more serious mistake would
be to extend the liberty interests of parents into the
amorphous and open-ended area of a child’s adulthood. In
that regard, we agree with the District of Columbia Circuit
that childhood and adulthood are markedly distinct, thus
requiring different constitutional treatment in this context.
In Butera, the court observed that:
    When children grow up, their dependence on their
    parents for guidance, socialization, and support
    gradually diminishes. At the same time, the strength
    and importance of the emotional bonds between them
    and their parents usually decrease. Concededly, the
    bond between a parent and child when the child is an
    adult usually bears some resemblance to the same
    bond when the child was a minor. But, as a long line
    of Supreme Court cases attests, the differences
    between the two stages of the relationship are
    sufficiently marked to warrant sharply different
    constitutional treatment.
235 F.3d at 656 (quoting Franz v. United States, 712 F.2d
1428, 1432 (D.C. Cir. 1983)).
  In addition, we are hesitant to extend the Due Process
Clause to cover official actions that were not deliberately
directed at the parent-child relationship, in disregard of the
Supreme Court’s admonition in Daniels, 474 U.S. at 665.
For this reason, the court in Burgos declined “to make the
leap ourselves from the realm of governmental action
directly aimed at the relationship between a parent and a
young child to an incidental deprivation of the relationship
between appellants and their adult relative.” 807 F.2d at 9.
To be clear, we realize that it would be unjust to
                                  16


characterize the tragic events in the case as incidental or
not deliberate. When officer DiPasquale discharged his
weapon, the act itself was intentional. As a consequence,
Dawson’s life ended in a senseless way, and the bonds
between parent and child were irretrievably broken. We do
not seek to diminish these grave tragedies, and that is not
what Daniels and Burgos teach us.7 What is clear, however,
is that when officer DiPasquale reacted to the situation on
the night of October 1, 1998, he was acting on his
perceptions, however misguided, of the public danger posed
by Dawson’s conduct. His actions were directed solely at
the person at the center of that volatile situation—Dawson
himself. Cynthia Dawson, McCurdy, and the parent-child
relationships between them and their son were not on
DiPasquale’s mind when he pulled the trigger. Simply put,
his actions were not directed at the relationships between
the parents and their son in the same way that the official
actions in Troxel and Bailey were. It would, therefore,
stretch the concept of due process too far if we were to
recognize a constitutional violation based on official actions
that were not directed at the parent-child relationship.
   In closing, we recognize that our attempt to clarify the
contours of due process protections may raise some
ambiguities of its own. In most cases, the point at which a
child legally becomes an adult may be established by the
presumed state age of majority. See 23 Pa. Cons. Stat. Ann.
§ 5101(b) (“Except where otherwise provided or prescribed
by law, an individual 18 years of age and older shall be
deemed an adult and may sue and be sued as such”).
Nevertheless, adulthood is often a fact-specific inquiry
heavily dependent on the unique context of each situation.
For this reason, all of the states in our Circuit recognize the
more fluid concept of “emancipation,” as well as adulthood.
See Geiger v. Rouse, 715 A.2d 454, 458 (Pa. Super. Ct.

7. The loss of a family member is almost always catastrophic to the
survivors. It serves no purpose to minimize the sense of loss here.
However, “even an interest of great importance may not always be
entitled to constitutional protection.” Burgos, 807 F.2d at 10. Although
our decision forecloses McCurdy’s action under § 1983, we note that he
is not entirely without recourse. In fact, he has already recovered some
of what he seeks here by way of his settlement with Cynthia Dawson.
                                   17


1998) (holding that the parents of an adult daughter over
eighteen years of age were responsible for her unpaid
medical bills because she was “unemancipated” at the
time); Newburgh v. Arrigo, 443 A.2d 1031, 1037-38 (N.J.
1982) (“Attainment of age 18 establishes prima facie, but
not conclusive, proof of emancipation . . . Whether a child
is emancipated at age 18 . . . depends upon the facts of
each case”) (citations omitted); Kathleen L.H. v. Wayne E.H.,
523 A.2d 977, 978 (Del. Fam. Ct. 1987) (holding that
“[t]here is no fixed age at which a child becomes
emancipated”). Because it may be impossible to make
sound generalizations about typical family relationships,
see Troxel, 530 U.S. at 63, there may be rare instances
where the more flexible concept of emancipation more
appropriately fits the parent-child relationship at issue.8
   For these reasons, we hold that the fundamental
guarantees of the Due Process Clause do not extend to a
parent’s interest in the companionship of his independent
adult child. In the vast majority of cases, adulthood may be
established by reference to the presumed state age of
majority; in some (probably rare) cases, the presumption of
adulthood may be rebutted by clear and convincing
evidence of lack of emancipation. Having found the record
utterly bare of factual evidence that would support
Dawson’s lack of emancipation, we hold that McCurdy has
failed to satisfy the threshold requirement of asserting the
violation of a recognized constitutional right. In light of our
decision today, we find it unnecessary to reach the issue of
preclusion based on McCurdy’s settlement with Cynthia
Dawson and on his acceptance of his statutory share of

8. For instance, the factual background in Geiger presents an interesting
dilemma. In that case, the court heard relevant and credible evidence
that the child, although over the age of eighteen, was “totally dependent
upon her parents as a result of her moderately severe cerebral palsy,”
severe depression, and lack of means of employment. 715 A.2d at 458
(internal quotation marks and citation omitted). Although in Geiger the
parents were attempting to disclaim any liability for their daughter’s
medical bills, we can conceive of situations where parents in similar
circumstances would have a relationship with their adult child which is
indistinguishable from a relationship with a minor child.
                                  18


Dawson’s estate. Accordingly, we believe it was unnecessary
for the District Court to address the issue as well.9

                                  IV.
  For the reasons set forth above, we affirm the judgment
of the District Court.

A True Copy:
        Teste:

                       Clerk of the United States Court of Appeals
                                   for the Third Circuit




9. Judge Alito concurs in the judgment for essentially the reasons given
by the District Court.